       Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

EDWARD RENO,
         Plaintiff,


v.                                                                         Case No. 2:20-cv-00918-GJF-KRS
BOARD OF COUNTY COMMISSIONERS
FOR THE COUNTY OF EDDY, and DARLA BANNISTER,

         Defendants.

     DEFENDANT BOARD OF COUNTY COMMISSIONERS FOR THE COUNTY OF
             EDDY’S MOTION TO DISMISS UNDER RULE 12(b)(6) 1

         Defendant Board of County Commissioners for the County of Eddy (“The Board” or

“County Defendant”) 2 hereby states the following for its Motion to Dismiss Under Rule 12(b)(6) 3:

                                                INTRODUCTION

         Plaintiff’s First Amended Complaint states three counts: 1) a state law claim pursuant to

the New Mexico Tort Claims Act for negligent provision of medical care; 2) a Monell style claim

for municipal liability related to a purported custom of providing constitutionally inadequate

medical care; and 3) a federal individual capacity claim for violation of the Eight Amendment in

the provision of medical care. The state claim for medical negligence fails because the complaint



1
  Pursuant to Local Rule 7.1, Defendant sought Plaintiff’s position on this motion, but had not yet received Plaintiff’s
position at the time of filing, and the motion is therefore presumed to be opposed.
2
  Defendant Darla Bannister, an independent contractor medical provider, has not yet been served, but will presumably
receive a defense from other counsel. This motion is brought solely on behalf of The Board.
3
  Movant brings this Motion pursuant to Rule 12(b)(6) and, therefore, reserves the right to state all available affirmative
defenses in a subsequent answer or motion, should one become necessary. However, out of an abundance of caution,
County Defendant states the following possible affirmative defenses: Plaintiff has failed to state a claim under which
relief may be granted; County Defendant’s actions do not rise to the level of any contractual, statutory, constitutional
or other deprivations or breach of Plaintiff’s rights; County Defendant’s actions do not shock the conscience of the
Court; Plaintiff’s claims are barred by estoppel, laches, and the doctrine of extraordinary circumstances; Plaintiff’s
claims are barred as a matter of law; Plaintiff has failed to name a necessary and indispensable party; and Plaintiff’s
claims are barred by the statute of limitations. County Defendant reserves the right to rely on other defenses as they
become known during discovery and does not knowingly waive any defenses.
      Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 2 of 11




was not served with sufficient diligence after the running of the statute of limitations. Plaintiff’s

Monell claim fails because it lacks fact allegations which support any deprivation of a serious

medical need by a deliberately indifferent official policy. Finally, the individual capacity claim

does not apply to the Board and is based on an inapplicable constitutional provision. As such,

each of Plaintiff’s claims against the Board should be dismissed with prejudice.

                                   STANDARD OF REVIEW

       Under Rule 12(b)(6), the Court reviews the allegations for plausibility; specifically, the

Court queries whether enough facts have been pled to state a plausible claim. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). The “plaintiff must plead

that each Government-official defendant, through his own individual actions, has violated the

Constitution.” Ashcroft v Iqbal, 129 S.Ct. 1937, 1948, 173 L.Ed.2d 868 (2009).

               If a complaint explicitly alleges every fact necessary to win at trial,
               it has necessarily satisfied this requirement. If it omits some
               necessary facts, however, it may still suffice so long as the court can
               plausibly infer the necessary unarticulated assumptions. But if the
               complaint is sufficiently devoid of facts necessary to establish
               liability that it encompasses a wide swath of conduct, much of it
               innocent, a court must conclude that plaintiffs have not nudged their
               claims across the line from conceivable to plausible. Plaintiffs thus
               omit important factual material at their peril. While a complaint
               must be short and plain, it must also show not merely assert that
               relief is appropriate if it is true. Thus, despite the liberality of
               modern rules of pleading, a complaint still must contain either direct
               or inferential allegations respecting all the material elements
               necessary to sustain a recovery under some viable legal theory.

       ***

               This pleading requirement serves two purposes. First, it ensures that
               defendants know the actual grounds of the claim against them, and
               can therefore prepare a defense. Second, it avoids ginning up the
               costly machinery associated with our civil discovery regime on the
               basis of a largely groundless claim. The latter concern is especially
               pertinent in [] immunity cases, where the very purpose of
               interlocutory appeal is to spare official defendants from the ordeal


                                                 2
      Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 3 of 11




               of discovery if the complaint fails to allege a constitutional
               violation…

Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008)(citation removed) (discussing qualified

immunity).

       In reviewing the plausibility of a complaint, the Court assumes the truth of all well-pleaded

facts in the complaint, and draws reasonable inferences therefrom in the light most favorable to

the plaintiff. See Dias v. City and County of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009).

Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009).

       In addition, “[t]he court’s function on a Rule 12(b)(6) motion is not to weigh potential

evidence that the parties might present at trial, but to assess whether the plaintiff’s complaint alone

is legally sufficient to state a claim for which relief may be granted” under Rule 8(a)(2). Smith v.

United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (quotation marks and citation omitted), cert.

denied, 130 S.Ct. 1142, (2010).

       The Supreme Court has clarified the Rule 12 standard, stating that “to withstand a motion

to dismiss, a complaint must contain enough allegations of fact ‘to state a claim to relief that is

plausible on its face.’” Id. at 1247 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570,

127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). Specifically, “[f]actual allegations must be enough to

raise a right to relief above the speculative level,” Twombly, 550 U.S. at 555, 127 S.Ct. 1955, so

that “[t]he allegations must be enough that, if assumed to be true, the plaintiff plausibly (not just

speculatively) has a claim for relief.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008).

Under this standard, “a plaintiff must nudge his claims across the line from conceivable to plausible

in order to survive a motion to dismiss.” Smith, 561 F.3d at 1098. Therefore, a plaintiff must “frame

a ‘complaint with enough factual matter (taken as true) to suggest’ that he or she is entitled to

relief.” Robbins, 519 F.3d at 1247 (quoting Twombly, 550 U.S. at 556, 127 S.Ct. 1955). Vague and


                                                  3
        Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 4 of 11




conclusory allegations will not sustain a claim under Rule 12 and Iqbal. See Gee v. Pacheco, 627

F.3d 1178 (10th Cir. 2010) “[W]here the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct,” the complaint has merely made an allegation, “but it has

not shown that the pleader is entitled to relief.” Iqbal at 1950 (emphasis added) (alteration,

quotation marks, and citation omitted). See also Gee v. Pacheco, 627 F.3d 1178 (10th Cir. 2010).

   I.       COUNT III (THE STATE CLAIM) IS BARRED BY THE STATUTE OF
            LIMITATIONS.

            a. Plaintiff did not serve County Defendant with reasonable diligence.

         Under New Mexico law, when a plaintiff fails to serve a complaint with reasonable

diligence, dismissal is the appropriate remedy. See generally, Romero v. Bachicha, 2001-NMCA-

048, 130 N.M. 610. Plaintiff alleges that he was deprived of reasonable care on and prior to May

23, 2018. See Complaint ¶32. He filed his original Complaint on March 20, 2020, within the two

year statute of limitations. However, after filing the claim, Plaintiff did not obtain summonses for

136 days, waiting until August 3, 2020 to do so. Further, by the time Plaintiff served the Board a

week later, the statute of limitations had been expired for 79 days. (May 23, 2020-August 10, 2020)

and the claim had been pending before the state court for 143 days (March 20, 2020-August 10,

2020).

         The rule in New Mexico is that, to avoid dismissal for statute of limitations reasons, all

parties to an action must be actually or constructively served within a period of time that includes

the statute of limitations period plus a reasonable time for service of process. Id. ¶17. The Court

may use “its discretion in determining whether a delay in service of process demonstrates a lack

of due diligence on the part of a plaintiff based on a standard of objective reasonableness.” Id. ¶23.

Once “the trial court determines that a plaintiff failed to exercise due diligence in serving process




                                                  4
      Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 5 of 11




on a defendant, the court must exercise its discretion to determine whether the delay warrants

dismissal of the complaint.” Id.

       Reasonable diligence is such action as an individual of ordinary prudence would undertake

under the circumstances in order to be successful. Fulton v. Cornelius, 1988-NMCA-057, ¶21, 107

N.M. 362. Black’s Law Dictionary defines diligent as “Careful; attentive; persistent in doing

something.” Black’s Law Dictionary (9th ed. 2009). In Romero, 2001-NMCA-048, the court noted

that the ease of serving the defendants is an important part of the analysis. In this instance, service

could hardly have been easier, as service of process on a Board of County Commissioners is

accomplished simply by serving the suit on the County Clerk at its publicly accessible location.

See NMSA 1978, § 4-46-2.

       Here, the Plaintiff did not even obtain the summonses from the state district court for 136

days (March 20, 2020-August 3, 2020). Logic dictates that failing to even obtain a summons cannot

be diligent efforts to serve a complaint, as a complaint cannot be served without the summons. In

other words, the absence of action is the opposite of diligence.

       In Ramirez v. New Mexico, 2015 WL 13659472, at *1 (D.N.M. Aug. 26, 2015), Judge

Wormuth considered a case where the plaintiff had not served the defendants for a little more than

two years. Id. at *2. The Court, relying on Romero v. Bachicha, 2001-NMCA-048, found that the

delay in service was unreasonable. Based on that finding, the Court dismissed the case. The

Romero Court explained that “[t]he basic rule in New Mexico is that all parties to an action must

be actually or constructively served within a period of time that includes the statute of limitations

period plus a reasonable time for service of process.” Id. at ¶17.

       In rejecting Mr. Romero’s argument that his delay was reasonable, the New Mexico Court

of Appeals not only held that the delay was unreasonable, but did so where plaintiff actually had



                                                  5
      Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 6 of 11




some explanation of why he had not served the defendants for so long. Here, the lack of diligence

is more obvious than in Romero because Plaintiffs did not even possess the summons. Therefore,

even if he had bothered to go to the Clerk’s office, he would have been unable to properly serve

the Board. There is no plausible argument that the failure to obtain the summons and make any

attempt to serve the defendant was reasonably diligent.

           b. The lack of diligent service warrants dismissal of the state law claim.

       A lack of due diligence in proper service of a Complaint warrants dismissal. Ramirez v.

New Mexico, 2015 WL 13659472, at *4 (D.N.M. Aug. 26, 2015)(citing Martinez v. Segovia, 2003-

NMCA-023). Other states offer persuasive authority to support Defendant’s position. See Slagle

v. Prickett, 345 S.W.3d 693, 698 (Tex. App. 2011)(holding, “Because [plaintiff] took no actions

to obtain service for the three months following the expiration of the limitations period, we hold

that he failed to exercise due diligence in procuring service as a matter of law.”)(emphasis added).

See also, Anson v. Star Brite Inn Motel, 2010 S.D. 73, 788 N.W.2d 822, 830 (holding that “waiting

three months before taking any action after learning [prior attorney] was no longer practicing law

in the [] area does not satisfy the reasonable and good-faith conduct standard”).

       Due to the delay in obtaining summonses and in serving County Defendant, this Court

should find that Plaintiff failed to execute due diligence in serving process on the defendant and

dismiss the state claim (Count III) against the Board as barred by the statute of limitations and the

failure to exercise diligence in the service of the Complaint.

II.    THE MONELL CLAIM (COUNT II) FAILS TO STATE A VIABLE POLICY
       BASED CLAIM.

       Plaintiff’s Amended Complaint also to illustrate any viable Monell claim. The Complaint

does not allege a plausible claim regarding a defective policy or official deliberate indifference to

a serious medical need; more specifically, the Complaint makes only a few conclusory allegations


                                                 6
      Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 7 of 11




regarding what defective policy may have existed and how that policy purportedly caused the

alleged constitutional deprivation. Instead, the Complaint alleges that a contract medical staff

person made decisions regarding the Plaintiff that explicitly violated the facility’s policies. Policy

violations by an independent contractor simply do not establish Monell liability against the Board.

        Further, the Eighth Amendment does not apply to claims brought for alleged pre-conviction

deprivations; therefore, all the constitutional requirements fail to state plausible claims under

which relief may be granted because the basis under which this claim is stated is inapplicable to

the facts alleged.

   A. The Complaint fails to illustrate a viable claim of an unconstitutional policy followed

        with deliberate indifference.

        At a minimum, a party asserting a Monell claim must plead sufficient facts to identify the

unconstitutional custom or policy that was promulgated and the means by which that custom or

policy caused the constitutional violation. Abila v. Funk, 2016 WL 9021834, at *18 (D.N.M. Dec.

14, 2016). The “formulaic recitation of a Monell claim, alleging that [Defendants] acted and/or

failed to act pursuant to [County] or State policy, custom, decision, ordinance, regulation, habit,

usage or practice in his conduct” which “never identifies precisely what particular custom or policy

of [the entity Defendant] [some governmental individual actor] was acting pursuant to ....” fails to

state a plausible claim. Id. (emphasis added). “As cases like Twombly and Iqbal make clear, such

conclusory pleadings are insufficient to state a claim.” Abila v. Funk, 2016 WL 9021834, at *18

(D.N.M. Dec. 14, 2016). “[A]t the pleading stage, the existence of a Monell policy is a ‘conclusion’

to be built up to, rather than a ‘fact’ to be baldly asserted.” Abila v. Funk, 2016 WL 9021834, at

*19 (D.N.M. Dec. 14, 2016). This Court has also held that conclusory allegations may not form

the basis of a Monell claim and that a claim must illustrate that a county policy was the moving



                                                  7
      Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 8 of 11




force behind an alleged constitutional deprivation. See Mendoza et al v. Dona Ana County

(D.N.M., 18cv01020, Fouratt, J. Nov. 20, 2018).

       Here, the First Amended Complaint (“FAC”) alleges that Defendant Bannister (an

independent contractor medical provider) failed to comply with Eddy County Detention Center

(“ECDC”) policy, thereby causing injury to Plaintiff. See FAC ¶¶18, 21, 22, 48, 49, 53, 54, 56, 57,

and 61. Assuming the facts pled against Defendant Bannister to be true, she is alleged to have

acted in defiance of jail policy rather than in conformity therewith. An act, taken by an individual

in contradiction of policy, cannot form the basis of a Monell claim. The remaining allegations

against the Board are nothing more than contradictory and formulaic recitations of the elements of

a claim, without sufficient fact assertions to state a Monell claim.

       To state a plausible claim under Monell, Plaintiff must allege actual facts, as opposed to

conclusions couched as facts, which support the plausible inference that a constitutional injury

occurred as a result of official governmental policy, as opposed to the independent acts of an

independent contractor in defiance of such policies. Plaintiff may accomplish that task by alleging

“facts—such as statistics, records of complaints filed with the [County], or even anecdotal

evidence—that would indicate that the misconduct alleged in this case was more than an isolated

incident.” Abila v. Funk, 2016 WL 9021834, at *18 (D.N.M. Dec. 14, 2016). No such allegations

are contained in the FAC.

       Here, the Complaint lacks any fact allegations regarding any history of problems, other

injuries, any pattern, or any knowledge by the Board that there was a problem. There are no

statistics, history, examples, or other such facts offered in the FAC. As such, the Complaint fails

to state a plausible claim of bad custom against the County. Therefore, the Court should dismiss




                                                  8
       Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 9 of 11




all Monell claims (all claims against the County as a governmental entity, whether directed to the

Board, the Detention Center, or otherwise).

        The FAC does make some confusing allegations regarding cost based decision making. For

example, in paragraphs 22-23 of the FAC, Plaintiff alleges that Defendant Bannister made the

decision to deny an orthotic or prosthetic to Plaintiff based on cost. Plaintiff repeats this allegation

in paragraph 58. Plaintiff repeats the theme that Defendant Bannister made inappropriate decisions

regarding Plaintiff’s medical care throughout his FAC. However, paragraph 62, without any

context, states that Warden Massingill 4 was deliberately indifferent and vindictive regarding the

denial of an orthotic. Plaintiff repeats that Massingill was concerned with cost in paragraph 83,

again without any specific-fact support. The Tenth Circuit has recognized that “The naked

assertion that Defendants considered cost in treating an inmate’s [medical condition] does not

suffice to state a claim for deliberate indifference, as prisoners do not have a constitutional right

to limitless medical care, free of the cost constraints under which law-abiding citizens receive

treatment.” Sherman v. Klenke, 653 Fed. Appx. 580, 592 (10th Cir. 2016). Thus, absent

significantly more, allegations that Warden Massingill (FAC 37) was upset regarding the costs of

an orthotic do not establish an official capacity policy-based deprivation of Plaintiff’s rights. This

point is highlighted by the absence of allegations that Plaintiff, Defendant Bannister, or anyone

else, told Warden Massingill of the serious nature of Plaintiff’s condition or any particular need.

In other words, there are no allegations that Warden Massingill knew or should have known that

the failure to provide an orthotic was going to cause or exacerbate a serious medical condition.

When viewed, in the context of the fact allegations actually contained in the FAC, the assertion

that Warden Massingill considered cost is not enough to illustrate an official policy claim. Nothing


4
  After Defendant’s Motion to Dismiss the first Complaint, Plaintiff removed Warden Massingill as a defendant in
the FAC.

                                                        9
     Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 10 of 11




in the FAC meets the standard that any action “was taken with ‘deliberate indifference’ as to its

known or obvious consequences.” Herrera v. Santa Fe Pub. Sch., 41 F. Supp. 3d 1188, 1268

(D.N.M. 2014). Similarly, nothing pled illustrates “actual or constructive notice that [an official]

action or failure to act is substantially certain to result in a constitutional violation, and it

consciously or deliberately chooses to disregard the risk of harm.” Id. at 1268–69 (D.N.M. 2014).

The Tenth Circuit has referred to the test as a “high burden” and explained that the Plaintiff must

illustrate an “almost inevitable constitutional injury.” Harte v. Bd. of Commissioners of County of

Johnson, Kansas, 864 F.3d 1154, 1195 (10th Cir. 2017).

          The FAC does not meet that burden. As such, the Court should dismiss the Monell claim

and dismiss the Board in its entirety, with prejudice.

   III.      THE EIGHT AMENDMENT DOES NOT APPLY TO PRE-CONVICTION
             DEPRIVATIONS.

          In the Tenth Circuit, “[p]retrial detainees are protected under the Due Process Clause rather

than the Eighth Amendment.” Lopez v. LeMaster, 172 F.3d 756, 759 fn2 (10th Cir. 1999). “The

Eighth Amendment applies only after an adjudication of guilt.” Galvan v. Bd. of County

Commissioners for Curry County, New Mexico, 2016 WL 10539052, at *3 (D.N.M. May 6,

2016)(dismissing Eighth Amendment claim based on plaintiff’s status as a pre-trial

detainee)(citing Garcia v. Salt Lake Cty., 768 F.2d 303, 307 (10th Cir. 1985)).

          The FAC illustrates that Plaintiff was “arrested” on March 22, 2018. See FAC ¶10. That

fact, combined with the lack of any allegation of a conviction, illustrate that the Plaintiff was pre-

trial as opposed to post-conviction. Indeed, the FAC specifically states that “[a]t all relevant times,

Plaintiff Reno was a pretrial detainee…” See FAC ¶4. As such, the Eighth Amendment does not

govern Plaintiff’s claim, and all Eighth Amendment claims must be dismissed. Because no Eighth




                                                   10
     Case 2:20-cv-00918-GJF-KRS Document 13 Filed 11/25/20 Page 11 of 11




Amendment claim may be stated for pretrial detainees, the dismissal of the Eighth Amendment

claims should be with prejudice.

                                          CONCLUSION

       The Plaintiff has brought three claims: a state claim, an individual capacity claim, and a

Monell claim. The state claim is barred by the statute of limitations and the failure to timely serve

the Board. The individual capacity claim does not apply to the Board and is based on an

inapplicable constitutional provision. Finally, the Monell claim lacks fact allegations which

support any deprivation of a serious medical need by a deliberately indifferent official policy. As

such, the Court should dismiss the state claim in its entirety, dismiss the Monell claim, and dismiss

the Board as a party to this action, with prejudice.

                                              Respectfully submitted:

                                              NEW MEXICO ASSOCIATION OF COUNTIES

                                              By       /s/ Brandon Huss
                                                       BRANDON HUSS
                                                       DAVID ROMAN
                                                       MARK DREBING
                                                       111 Lomas Blvd. Ste. 424
                                                       Albuquerque, New Mexico 87102
                                                       (505) 820-8116
                                                       bhuss@nmcounties.org
                                                       droman@nmcounties.org
                                                       mdrebing@nmcounties.org


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on November 25, 2020, I filed the foregoing electronically

through the CM/ECF system, which caused all counsel of record to be served by electronic means,

as more fully reflected on the Notice of Electronic Filing.

/s/ Brandon Huss
BRANDON HUSS


                                                 11
